TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00457-CV



                                     In re Robert Lee Martin



                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator has filed a petition for writ of mandamus complaining that the trial court has

not ruled on a motion he filed on March 6, 2012, in a criminal case that became final some years ago.

See Tex. R. App. P. 52.1. We deny the petition for writ of mandamus.



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Pemberton and Henson

Filed: July 26, 2012